Citation Nr: 0730453	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  04-31 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for lung cancer as 
secondary to asbestos exposure.

2.  Entitlement to service connection for brain cancer 
metastasized from lung cancer as secondary to asbestos 
exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The appellant was a Member of the Army Reserves from 1965 to 
1971 and was ordered to active duty for training from July 
1966 to November 1966.  He had other two week periods of 
active duty for training until 1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision by the 
Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

After review, the Board observes that further development is 
required prior to adjudicating the veteran's claim.  
38 C.F.R. § 3.159 (2006).

The appellant contends that his lung cancer (which has 
metastasized to his brain) is due to his exposure to asbestos 
while serving as a mechanic in the hull of small boats during 
duty with the Army Reserve between 1966 and 1971.

The appellant indicates in VA Forms 21-4142 dated January 
2004 and again in March 2004 that he has been treated for 
brain and lung cancer by the following physicians:  Dr. R.S., 
Dr. G., Dr. D.K., Dr. S.L., and Dr. R.K.  The veteran 
indicated the addresses and telephone numbers for all of the 
physicians listed.  It does not appear that any of these 
records have been requested.  There are some medical records 
associated with the file which the appellant submitted; 
however, these appear only to be from Dr. R.S. and only for a 
limited time frame.  Thus, the AOJ should request the medical 
records from all of the aforementioned physicians.  

In addition, the Board observes that further development is 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002), and implemented at 38 C.F.R. § 3.159 (2006).  During 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disabilities and the effective 
date of an award.  

In the present appeal, the appellant has not been provided 
with notice of the type of information and evidence needed to 
establish a disability rating or an effective date for the 
disability on appeal.  Thus, corrective notice can be 
provided on remand.

Accordingly, the case is REMANDED for the following action:

1. Send the appellant and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation of 
the information and evidence needed to 
establish a disability rating and an 
effective date for the disabilities on 
appeal, as outlined by the Court in 
Dingess/Hartman.

2.  The AOJ/AMC should obtain the 
appellant's medical records from Dr. R.S., 
Dr. G., Dr. D.K., Dr. S.L., and Dr. R.K., 
and from any other physician from whom he 
reports treatment.  If records are sought 
but not obtained, the claims folder should 
contain documentation of the attempts made 
to obtain the records, and the reason they 
could not be obtained.  Appellant and his 
representative should also be informed if 
the records can not be obtained.

3.  Thereafter, the AOJ/AMC should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should be 
issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



